DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 10/30/2020 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Specification

The use of the term Poval, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dever et al. (US Publication No. 2007/0068641), in view of Amano et al. (US Publication No. 2020/0362078) and Malmborg et al. (US Publication No. 2013/0202870).
Regarding claim 1, Dever et al. discloses a repulpable paper strap comprising: 
a plurality of paper strings (see Fig. 1e); and 
a binder that binds the paper strings together (see paragraph [0029] and [0030], 
Dever et al. does not disclose the binder including a partially hydrolyzed polyvinyl alcohol and a fully hydrolyzed polyvinyl alcohol.  However Amano et al. teaches a partially hydrolyzed polyvinyl alcohol (PVA 22-88) (see paragraphs [0043] and [0057]); and Malmborg et al. teaches a fully hydrolyzed polyvinyl alcohol (PVA 28-99) (see paragraphs [0080] and [0088]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the partially hydrolyzed polyvinyl alcohol and the fully hydrolyzed polyvinyl alcohol in order to enhance binding strength.
Regarding claim 5, Dever et al. discloses, comprising: 
a first coat of the binder to bond the paper strings together (see paragraphs [0046] and [0047]); and 
a second coat of the binder to improve adhesion between the paper strings (see paragraphs [0046] and [0047]).  
Regarding claim 6, Dever et al. discloses comprising only two coats of the binder (see paragraphs [0046] and [0047]).  

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dever et al. (US Publication No. 2007/0068641), in view of Amano et al. (US Publication No. 2020/0362078) and Malmborg et al. (US Publication No. 2013/0202870) as applied to claim 1 above, and further in view of Matsumoto (US Publication No. 2017/0350070).
claim 2, Dever et al. discloses the claimed invention except for the binder further comprises a dicarboxylic acid.  However Matsumoto teaches the binder further comprises a dicarboxylic acid (see paragraph [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use dicarboxylic acid in order to enhance binding strength.
Regarding claim 7, Dever et al. discloses the claimed invention except for the dicarboxylic acid comprises adipic acid.  However Matsumoto teaches the dicarboxylic acid comprises adipic acid (see paragraph [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use adipic acid in order to enhance binding strength.

 
Allowable Subject Matter

Claims 3, 4 are 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677